In an action to recover damages for personal injuries, etc., the third-party defendant County of Nassau appeals from an order of the Supreme Court, Nassau County (Roncallo, J.), dated September 20, 1990, which denied its motion to dismiss the third-party complaint insofar as asserted against it, and the defendant and third-party plaintiff Earle Johnson appeals from an order of the same court, dated November 2, 1990, which, in effect, granted reargument, and thereupon vacated the order dated September 20, 1990, and reinstated an order dated August 27,1990, granting the motion of the third-party defendant County of Nassau to dismiss the third-party complaint insofar as asserted against it.
Ordered that the appeal from the order dated September 20, 1990, is dismissed, as that order was superseded by the order dated November 2, 1990, made upon reargument; and it is further,
Ordered that the order dated November 2, 1990, is affirmed; and it is further,
Ordered that the third-party defendant County of Nassau is awarded one bill of costs payable by the defendant and third-party plaintiff Earle Johnson.
The evidence submitted in support of the motion of the third-party defendant County of Nassau was sufficient to warrant the granting of summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 562). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.